The logs were designated or identified by their location at the time of the contract, and were to be delivered in the Susquehanna river at Binghamton in rafts. They were to be rafted as soon as the middle of June, 1864, and delivered as soon thereafter as the water should be high enough to run them. They were to be *Page 172 
measured in the log by S.R. Carpenter, and paid for at sixteen dollars per thousand feet; one-half at two months and the balance at three months in good bankable paper. Two hundred dollars was to be paid within six days after the date of the contract. The required measurement was made by Carpenter's producing 255,408 feet of lumber, all of which was paid for, at the stipulated price, on or before the 1st day of June, 1864. A portion of the logs were never delivered having been carried away by an unprecedented freshet, it is claimed without any fault of the defendants, and the recovery was had for the supposed difference between the amount of lumber actually paid for and that actually delivered upon the ground that the logs and lumber were at the risk of the defendants until actually delivered, and if the title did not pass to the plaintiff when the lumber was measured and paid for; the recovery should be sustained. It appears to me that everything was done by way of identification, ascertainment of quantity and payment of price to make an executed contract of sale, and that the title passed to the plaintiff. Nothing remained but actual delivery, and that in very many cases, is not essential to the transfer of title to a purchaser. It would hardly be claimed that if a party went to a merchant and selected, purchased, and paid for a valuable article in his line of business, he did not acquire the title because it was left in the merchant's store to be sent to the residence of the purchaser. The case of Terry v. Wheeler (25 N.Y. 520), appears to be decisive of the one at bar. I think, also, the principle of the case of Groat v. Gile, decided by this commission in the year 1872 (51 N.Y., 431) must also be controlling. The actual delivery of the logs as the contract provided was a very important element as it is in almost every contract of sale. Both parties appreciated its importance and were doubtless familiar with its perils. It cannot be supposed that the plaintiff intended to pay for more lumber than he received, or that the defendants took pay for more than they intended to deliver. But a contingency happened which neither party anticipated, and was not specially provided for. *Page 173 
The defendants were bound to use their utmost efforts to deliver all the logs for which they had been paid; but they were not insurers. They offered to show that the logs were lost by no fault or negligence on their part, and they should have been allowed to do so, as I think upon that question alone depended their liability.
There should be a new trial.
All concur for affirmance except REYNOLDS, C., dissenting.
Judgment affirmed.